Citation Nr: 1312888	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-32 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis and allergies.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include dermatitis (granulomatous).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder/heartburn.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar fasciitis.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for refractive error with presbyopia.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome.

8.  Entitlement to service connection for sinusitis and allergies.  

9.  Entitlement to service connection for a skin disorder, to include lentigo and dyshidrotic eczema.

10.  Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia and gastroesophageal reflux disease (GERD).

11.  Entitlement to service connection for bilateral plantar fasciitis.

12.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depression, recurrent major depressive disorder, dysthymia, mood disorder and posttraumatic stress disorder (PTSD).

13.  Entitlement to service connection for bilateral feet arthritis.

14.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

15.  Entitlement to a rating in excess of 10 percent for degenerative disc and joint disease C3 through C6.

16.  Entitlement to a rating in excess of 10 percent for residual compressive fracture of the right humerus.  

17.  Entitlement to a rating in excess of 10 percent for left shoulder degenerative arthritis.

18.  Entitlement to a compensable rating for right knee degenerative arthritis prior to March 11, 2011, and from May 1, 2011. 

19.  Entitlement to a compensable rating for left knee degenerative arthritis.

20.  Entitlement to a compensable rating for right ankle degenerative arthritis.

21.  Entitlement to a compensable rating for left ankle degenerative arthritis.

22.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).

23.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

During the appeal period, the Veteran moved from Oklahoma to Nevada, at which time, jurisdiction of her claims was transferred to the Nevada RO, and then moved back to Oklahoma.  Thus, the Oklahoma RO has jurisdiction of the issues on appeal again.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

In a July 2009 rating decision, the RO granted service connection for radiculopathy of the left upper extremity and assigned a 10 percent rating, effective November 12, 2008.  This is a new award of service connection, and there is no indication that the Veteran appealed either the evaluation or the effective date assigned.  Thus, this issue is not part of the current appeal.

In an April 2010 rating decision, the RO denied entitlement to service connection for right elbow arthritis, left elbow arthritis, right wrist arthritis, left wrist arthritis, arthritis in the pelvis, right hip arthritis, and left hip arthritis.  In a June 2010 rating decision, the RO denied entitlement to service connection for arthritis of the right arm, arthritis of the left arm, arthritis of the right hand, arthritis of the left hand, numbness of the right arm and hand and numbness of the left arm and hand.  Additional evidence was received within one year of these rating decisions, and the RO issued another rating decision in November 2011 wherein it continued the denial of entitlement to service connection for arthritis of the right hand, arthritis of the left hand, right elbow arthritis, left elbow arthritis, right hip arthritis, and left hip arthritis.  The RO also denied entitlement to automobile and adaptive equipment or adaptive equipment only.  At the present time, there is no notice of disagreement as to the denial of any of these claims either in the claims file or on Virtual VA.  Thus, none of these issues are part of the current appeal.  

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for chronic fatigue syndrome, the reopened claims of entitlement to service connection for sinusitis and allergies, a skin disorder, a gastrointestinal disorder, plantar fasciitis, and an acquired psychiatric disorder, the claim of entitlement to service connection for bilateral feet arthritis, the claims for increase, and pension and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied service connection for sinusitis and allergies due to a finding of no current disability regarding sinusitis and a finding that allergies pre-existed service and were not aggravated in service.  The Veteran was notified of the determination that same month.  She submitted a timely notice of disagreement in November 2006, but following the issuance of the statement of the case in April 2007, she did not perfect an appeal, nor was new and material evidence received within one year of the rating decision.

2.  The evidence added to the record since the October 2006 rating decision shows the Veteran has been diagnosed with allergic rhinosinusitis.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for sinusitis and allergies.

3.  In an October 2006 rating decision, the RO denied service connection for dermatitis (granulomatous) due to a finding of no current disability.  The Veteran was notified of the determination that same month.  She submitted a timely notice of disagreement in November 2006, but following the issuance of the statement of the case in April 2007, she did not perfect an appeal, nor was new and material evidence received within one year of the rating decision.

4.  The evidence added to the record since the October 2006 rating decision shows the Veteran has been diagnosed with dyshidrotic eczema and lentingo.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder.

5.  In an October 2006 rating decision, the RO denied service connection for a gastrointestinal disability due to a finding of no current disability.  The Veteran was notified of the determination that same month.  She submitted a timely notice of disagreement in November 2006, but following the issuance of the statement of the case in April 2007, she did not perfect an appeal, nor was new and material evidence received within one year of the rating decision.

6.  The evidence added to the record since the October 2006 rating decision shows the Veteran has been diagnosed with GERD and hiatal hernia.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a gastrointestinal disability.

7.  In an October 2006 rating decision, the RO denied service connection for plantar fasciitis due to a finding of no current disability.  The Veteran was notified of the determination that same month.  She submitted a timely notice of disagreement in November 2006, but following the issuance of the statement of the case in April 2007, she did not perfect an appeal, nor was new and material evidence received within one year of the rating decision.

8.  The evidence added to the record since the October 2006 rating decision shows the Veteran has been diagnosed with bilateral plantar fasciitis.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for plantar fasciitis.

9.  In an October 2006 rating decision, the RO denied service connection for depression due to a finding of a lack of evidence of it having been incurred in service.  The Veteran was notified of the determination that same month.  She submitted a timely notice of disagreement in November 2006, but following the issuance of the statement of the case in April 2007, she did not perfect an appeal, nor was new and material evidence received within one year of the rating decision.

10.  The Veteran has alleged a new theory of entitlement by alleging that she has developed a psychiatric disorder due to the pain she experiences from her service-connected disabilities.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include anxiety disorder, depression, recurrent major depressive disorder, dysthymia, mood disorder and PTSD.

11.  In an October 2006 rating decision, the RO denied service connection for refractive error with presbyopia due to a finding that it not a disability under VA law.  The Veteran was notified of the determination that same month.  She submitted a timely notice of disagreement in November 2006, but following the issuance of the statement of the case in April 2007, she did not perfect an appeal, nor was new and material evidence received within one year of the rating decision.

12.  The evidence added to the record since the October 2006 rating decision shows the Veteran continues to have presbyopia.  This evidence confirms a fact already found at the time of the October 2006 rating decision and thus does not relate to an unestablished fact necessary to substantiate the claim for service connection for presbyopia/refractive error.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for sinusitis and allergies has been received; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence to reopen the claim of entitlement to service connection for a skin disorder, to include dyshyrotic eczema and lentingo, has been received; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence to reopen the claim of entitlement to service connection for a gastrointestinal disability, to include GERD and hiatal hernia, has been received; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  New and material evidence to reopen the claim of entitlement to service connection for bilateral plantar fasciitis has been received; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  New and material evidence to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depression, recurrent major depressive disorder, dysthymia, mood disorder, and PTSD, has been received; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

6.  New and material evidence to reopen the claim of entitlement to service connection for refractive error with presbyopia has not been received; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, and for the reasons stated below, the Board finds that new and material evidence has been received to reopen the previously-denied claims of entitlement to service connection for sinusitis and allergies, a skin disorder, a gastrointestinal disorder, plantar fasciitis and an acquired psychiatric disorder.  Therefore, no further discussion of the VCAA is warranted with respect to these claims, as any deficiency has been rendered moot.

As to the claim involving whether new and material evidence has been received to reopen the claim of entitlement to service connection for refractive error with presbyopia, the law, and not the evidence, is dispositive in this case.  Therefore, VA's duties to notify and assist claimants are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Nevertheless, the Board notes that the RO sent the Veteran a letter in January 2009, which explained that the claim for service connection for refractive error with presbyopia had been denied previously because "these conditions are considered to be congenital or developmental defects, which are unrelated to military service and not subject to service connection."  The letter complied with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it apprised the Veteran of the specific reasons the claim was previously denied, in addition to explaining the type of evidence and information needed to establish the Veteran's underlying claims of entitlement to service connection (in the event the claims were reopened).  The 2009 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  

VA also obtained VA treatment records during the appeal.  Since this claim is not being reopened, there was no duty to provide her with a VA examination.  While there are outstanding VA treatment records and other evidence, which is part of the basis for the Board's remand of multiple issues, the Board finds it can decide this issue because of the denial as a matter of law.  Additionally, the Veteran has not claimed she has a superimposed eye disability to indicate the possibility that the outstanding evidence may relate to that fact.  

II.  New & Material

In an October 2006 rating decision, the RO denied the claims of entitlement to service connection for sinusitis and allergies, a skin disorder, to include dermatitis, gastrointestinal disorder/heartburn, plantar fasciitis, and depression.  At that time, the evidence of record consisted of service treatment records, VA medical records, and the Veteran's contentions.  The RO denied each of the claims.  The Veteran submitted a timely notice of disagreement, however, after the RO issued a statement of the case in April 2007, the Veteran did not perfect her appeal as to any of these issues.  Moreover, no additional relevant evidence or information was received concerning the issue during the succeeding year.  Therefore, the October 2006 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.200, 20.202, 20.1103 (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Each of these claims is being reopened, and thus the Board will lay out the basis for the prior denial and the based for the reopening of the claim when discussing the particular issue.  

The claim not being reopened is the claim for service connection for refractive error with presbyopia.  That claim was denied in a March 2007 rating decision.  The Veteran did not submit a notice of disagreement following the March 2007 decision, and no additional relevant evidence or information was received concerning the issue during the succeeding year.  Thus that rating decision became final.  See id.  That issue will also be addressed separately below.  

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims interpreted the phrase "raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

A.  Sinusitis with allergies

In the October 2006 rating decision, the RO denied the claim for service connection for sinusitis because there was no objective evidence of that disability at the time of the 2006 VA examination.  Additionally, the examiner did not diagnose allergies.  With allergies, the RO made a finding that the Veteran reported allergies at service entrance and concluded there was no objective evidence of worsening of the allergies during service, and that was the basis of the denial.  

As an aside, the Board notes that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1) (emphasis added).  See also Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (noting that the appellant's account of a prior condition was an inadequate basis upon which the Board could have concluded that he had a condition that preexisted service).

In the September 2006 VA examination report, the examiner concluded the Veteran had allergic rhinitis, by history, but not during this examination.  Thus, the Board finds that the basis for the denial in October 2006 was also the lack of evidence of a current disability. 

The evidence received since the October 2006 rating decision includes a VA examination report, wherein the examiner entered a diagnosis of "chronic allergic rhinosinusitis."  See October 2008 VA examination.  Thus, there is a diagnosis of a disability that implicates both the Veteran's sinuses and allergies.  A current disability was not previously before the RO at the time of the October 2006 rating decision.  Assuming the credibility of such diagnosis, it is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Thus, the claim for service connection for sinusitis with allergies is reopened.  38 C.F.R. § 3.156.  

The Board is remanding the reopened claim for additional development and adjudicative action.

B.  Skin disorder

In the October 2006 rating decision, the RO denied the claim for service connection for "dermatitis (granulomatous)" because there was no objective evidence that the Veteran had a skin disorder at the time of the 2006 VA examination.  

The evidence received since the October 2006 rating decision includes a VA examination report, wherein the examiner diagnosed lentigo and eczema.   See October 2008 examination.  Thus, there are current skin disorders diagnosed.  A current disability was not previously before the RO at the time of the October 2006 rating decision.  Assuming the credibility of such diagnoses, it is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Thus, the claim for service connection for a skin disorder, to include lentigo and eczema, is reopened.  38 C.F.R. § 3.156.

The Board is remanding the reopened claim for additional development and adjudicative action.

C.  Gastrointestinal disorder

In the October 2006 rating decision, the RO denied the claim for service connection for gastrointestinal disorder/heartburn because it concluded there was no evidence of a current disability.  The RO noted that the examiner had diagnosed a hiatal hernia, which it found was based upon the Veteran's history of having had one during service.  It stated that there was no probative value in the diagnosis since the clinical findings showed no gastrointestinal disorder and a February 2005 upper gastrointestinal study was negative.  For all intents and purposes, the RO denied the claim due to a finding of no current disability.  

The evidence received since the October 2006 rating decision includes a VA examination report, wherein the examiner diagnosed GERD and hiatal hernia.  See October 2008 examination.  Thus, there is competent evidence of a current gastrointestinal disorder, which was not previously before the RO at the time of the October 2006 rating decision.  Assuming the credibility of such diagnoses, it is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Thus, the claim for service connection for a gastrointestinal disorder, to include hiatal hernia and GERD, is reopened.  38 C.F.R. § 3.156.

The Board is remanding the reopened claim for additional development and adjudicative action.

D.  Plantar fasciitis

In the October 2006 rating decision, the RO denied the claim for service connection for plantar fasciitis because there was no objective evidence that the Veteran had such disability at the time of the 2006 VA examination.  

The evidence received since the October 2006 rating decision includes a VA examination report, wherein the examiner diagnosed bilateral plantar fasciitis.  See October 2008 examination.  Thus, there is competent evidence of a current diagnosis of bilateral plantar fasciitis, which was not previously before the RO at the time of the October 2006 rating decision.  Assuming the credibility of such diagnosis, it is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Thus, the claim for service connection for bilateral plantar fasciitis is reopened.  38 C.F.R. § 3.156.

The Board is remanding the reopened claim for additional development and adjudicative action.

E.  Psychiatric disorder

In the October 2006 rating decision, the RO denied the claim for service connection for depression finding that while the Veteran had evidence of a psychiatric disorder following service, it was not related to service.  

Since the October 2006 rating decision, the Veteran has alleged a new theory of entitlement to service connection for a psychiatric disorder by alleging that it is secondary to her service-connected disabilities.  In a March 2008 VA Form 21-4138, Statement in Support of Claim, she wrote that the pain in her shoulders and neck, and possibility the medications she takes for her service-connected disabilities, had caused severe pain and depression.  

Since the October 2006 rating decision, the Veteran has been diagnosed with multiple psychiatric disorders.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that when a claimant makes a claim for service connection, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In light of the fact that the Board is granting the petition to reopen the claim of service connection for depression, the Board has characterized the underlying issue as a claim of service connection for an acquired psychiatric disorder, to include anxiety disorder, depression, recurrent major depressive disorder, dysthymia, mood disorder and PTSD, as these are the psychiatric disorders that have been diagnosed during the appeal period.  

Because of the new theory of entitlement, the claim for service connection for an acquired psychiatric disorder, to include anxiety disorder, depression, recurrent major depressive disorder, dysthymia, mood disorder and PTSD is reopened.  38 C.F.R. § 3.156.

The Board is remanding the reopened claim for additional development and adjudicative action.

F.  Refractive error with presbyopia


One of the elements of establishing service connection is evidence of a current disability and, absent "proof of a present disability[,] there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).  

At the time of the March 2007 rating decision, the RO denied the claim for service connection for refractive error with presbyopia because it found that such diagnosis was a congenital or developmental defect, which are unrelated to service and not subject to service connection.  

Since the March 2007 rating decision, the Veteran has not submitted any evidence to show that she has a superimposed disease involving her eyes.  Rather, the additional evidence shows that she has been diagnosed with presbyopia, which fact was considered at the time of the March 2007 rating decision.  As correctly stated by the RO, refractive errors of the eye are not diseases or injuries for disability compensation purposes.  See 38 C.F.R. § 3.303(c) (2012) ("Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.").  Accordingly, such disorders cannot be service connected absent aggravation by a superimposed disease or injury.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  As the Veteran has not brought forth any evidence that she has an eye disability other than refractive error with presbyopia, and there is no evidence of a superimposed disease or injury, there is no basis to reopen the claim.  Thus, the claim of entitlement to service connection for refractive error with presbyopia is not reopened.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for sinusitis with allergies; to this extent only, the appeal is granted.

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia and GERD; to this extent only, the appeal is granted.

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral plantar fasciitis; to this extent only, the appeal is granted.

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depression, recurrent major depressive disorder, dysthymia, mood disorder and PTSD; to this extent only, the appeal is granted.

New and material evidence has not been received to reopen the claim of entitlement to service connection for refractive error with presbyopia, and the application to reopen the claim is denied.

REMAND

There are multiple records that need to be obtained prior to deciding the issues remaining on appeal.  

There is evidence in the file that the Veteran participated in VA's vocational rehabilitation program.  Her vocational rehabilitation folder is not part of the claims file and contains potentially relevant information to the issues on appeal, particularly TDIU and pension.

In a VA Form 21-0820, Report of General Information, dated March 2012, it shows the Veteran called to inform VA that she was being treated at the VA Medical Center in Oklahoma City and at the outpatient clinic in Tulsa and asked VA to obtain her treatment records, noting she had an appointment for the left ankle in April 2012.  There is no indication that the VA treatment records were obtained, which includes being uploaded to Virtual VA.  The most recent VA treatment records in the claims file are dated in June 2010.  Thus, treatment records from June 2010 to the present should be obtained from the VAMC in Oklahoma City and the outpatient clinic in Tulsa.

There are other outstanding medical records that are relevant to the issues on appeal.  For example, in a July 2008 VA treatment record, the examiner noted that the Veteran was seen by "her naturopath and usual [primary care physician] in Las Vegas."  See July 27, 2008, record.  The Veteran should give VA permission to obtain any medical records from this physician.

In an October 2009 statement from the Veteran, she stated she had received a diagnosis of a skin disorder by a civilian physician.  The Veteran should give VA permission to obtain any medical records from this physician.

In April 2010, the Veteran submitted two VA Forms 21-4142, Authorization and Consent to Release Information to VA, for Dr. Mark Kelly, who had treated her for psychiatric symptoms from approximately May 2009 to December 2009, and for Laureate, a mental health facility, where she received treatment from March to April 2009 for psychiatric symptoms.  That same month, VA informed the Veteran that these forms were invalid because they were not signed and sent them back to her for her to sign them.  There is no indication that the Veteran re-submitted these forms with her signature.  Thus, she will be asked to complete new forms for Dr. Kelly and Laureate mental facility so that VA may obtain the relevant records. 

As to the reopened claims involving service connection and the claim for service connection for bilateral feet arthritis, the Board finds that VA examinations are warranted.  Additionally, the last time the service-connected disabilities had been examined was in 2009, and the Board finds more recent VA examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to provide VA with permission to obtain the records from the following sources:

* Neuropath and primary care physician in Las Vegas (provide name, address and dates of treatment);

* Civilian physician who treated her for her skin disorder (provide name, address, and dates of treatment);

* Dr. Mark Kelly in Tulsa, Oklahoma, for psychiatric treatment from May 2009 to December 2009;

* Laureate Mental Facility in Tulsa, Oklahoma, for psychiatric treatment from March to April 2009.

The Veteran is informed that these records are relevant to issues on appeal and her cooperation is appreciated.

2.  Obtain the Veteran's VA vocational rehabilitation folder and associate it with the claims file.

3.  Obtain the VA treatment records from the VAMC in Oklahoma City and the outpatient clinic in Tulsa dating from June 2010 to the present time.

4.  After obtaining the outstanding medical records, or after a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician(s) designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and her lay assertions.  All indicated tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current, chronic disability (ies) affecting the sinuses/allergies, the skin, the gastrointestinal system, the feet (to include plantar fasciitis and arthritis), and psyche.  

Then, with respect to each diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is as least as likely as not (a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

With respect to the psychiatric disorder, the physician should render opinions, consistent with sound medical judgment, as to whether it is as least as likely as not (a 50 percent or greater probability) that the psychiatric disorder is due to or aggravated by a service-connected disability(ies)

In rendering the requested opinions as to diagnosis and etiology, the physician should consider and discuss all pertinent evidence of record and provide a rationale for all conclusions reached. 

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service- connected lumbar spine, cervical spine, right shoulder, left shoulder, right knee, left knee, right ankle and left ankle disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating each of the disabilities under the applicable rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Thereafter, the RO/AMC should review the claims files and ensure that the foregoing developmental actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

7.  The RO/AMC should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky, 12 Vet. App. 369.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


